Title: From George Washington to James McHenry, 1 August 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 1st August 1796
        
        The Post of Friday last brought me your dispatches of the 26th Ulto, with the Papers therein enclosed.
        The draught of a letter to the Agent of the Department of War, and the Instructions for the person proposed as Deputy paymaster and Storekeeper in the State of Tennessee, are guarded, and proper. The only doubt remaining with me, is whether so many Officers, in that quarter, are realy necessary; and whether some of them may not, in the public estimation, be considered (after the Indian Agent for that Department is appointed) in the light of sinecures. If, however, upon a thorough investigation of the duties of their several Offices, it shall be found that the service would be too hard upon a less number, or that they are necessary as checks, I consent to the appointment of Mr Hillis as Deputy Paymaster and Store keeper—provided his conduct in the Accomptants Office has afforded sufficient evidence of his fitness to discharge the duties required by your Instructions: to do which, properly, he ought to be a person of some experience in business; to be able to execute it with judgment; to possess firmness; and great integrity.
        What will be the occupations of Mr Dinsmore? and what is become of a Mr Shaw (this was, if I recollect rightly the name of a person) who was sent some time ago by Genl Knox (while Secretary of War) into that quarter? There certainly can be no occasion for continuing the latter, if the former is retained.
        A Troop of Horse, in my opinion, may, for the reasons you have assigned, be necessary on the frontiers of Georgia, and I desire they may join Conolel Gaither accordingly.
        I have no objection to the releasement of Lieutt Geddis from his present arrest, at the request of those Officers who have asked it; But as the Attorney General will be at Philadelphia, I would have his opinion taken on the power of granting a pardon for the Offence of which he has been found guilty, and Cashiered; and the mode by which it may, with propriety, be accomplished: for it may be questioned, whether a remital of the Sentence of the Court, ought not to be preceeded by an act of approval, or rejection, as the foundation. At any rate some attention to the form (which I request may be given) will be necessary.
        
        I am glad to find by Mr Byers letter to Colo. Henley, that Spiritous liquor is not necessary to carry on trade with the Indians. I have always been of opinion that it was productive of more discontent & mischief than good, and therefore hope it will cease to be an article of Traffic on public Account.
        
          Go: Washington
        
      